MEMORANDUM **
1. The Board of Immigration Appeals did not abuse its discretion in determining that petitioners’ ineffective assistance of counsel claim was barred by res judicata. See Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996).
2. The Board failed to address petitioners’ newly available evidence pertaining to extreme hardship. The case is remanded to allow the Board to address the effect, if any, of this evidence. See INS v. Ventura, 537 U.S. 12, 16 — 18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.